Citation Nr: 1811269	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to March 1992 and from March 1998 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the RO in Muskogee, Oklahoma.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the July 2017 hearing, the Veteran testified that he first noticed problems with his left knee during service in 1988 or 1989.  See hearing transcript, pp. 13-14.  He also reported that he overcompensated for his service-connected right knee by overusing his left knee. Id. at 3, 5.  He further stated that he was treated for left knee complaints by a VA physician in the early 1990's.  Although the Veteran's service treatment records have been associated with the claims file, it does not appear that the file contains any VA treatment records from the early 1990's.  Thus, on remand, the AOJ should obtain such records.

The Board also finds that an additional medical opinion is needed regarding the claim for service connection for a left knee disorder.  In this regard, the Board notes that a March 2013 VA examiner opined that the Veteran's left knee disorder was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  He noted that it was well-documented that the Veteran's left knee problem started after gardening in 2006, which was several years after he separated from service.  The examiner related that the Veteran had degenerative joint disease in his left knee and that he was severely obese.  The examiner also opined that it was less likely than not that the Veteran's left knee disorder was aggravated beyond its normal progression by his service-connected right knee disability and that it was more likely than not aggravated by a lifetime of use, severe obesity, and genetic predisposition.  

Nevertheless, as noted above, the Veteran testified during the July 2017 hearing that his left knee problems began during service and were aggravated by overcompensating for his service-connected right knee disability.  He explained that his left knee buckled while gardening in 2006 and that his left knee became more bothersome at that point.  Therefore, on remand, an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding VA medical records should also be obtained and associated with the claims file.  A specific request should be made for VA treatment records dated in the early 1990's.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The Veteran has contended that his current left knee disorder began in 1988 or 1989, during service and that it was also aggravated by compensating for his service-connected right knee disability.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is as least as likely as not that the Veteran's current left knee disorder is causally or etiologically related to his military service, to include any injury therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's current left knee disorder was either caused or permanently aggravated by his service-connected right knee disability.  In rendering this opinion, he or she should address the Veteran's contention that he aggravated his left knee disorder by overcompensating for his service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




